08-4303-cv
         Palmieri v. Town of Babylon



                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4 th day of December, two thousand nine.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judge,
10                JED S. RAKOFF, *
11                              District Judge.
12
13       - - - - - - - - - - - - - - - - - - -X
14
15       Paul Palmieri and The Coalition of Landlords, Homeowners &
16       Merchants,
17
18                         Plaintiffs,
19
20       Uzo Akujuo,
21


                      *
                   Jed S. Rakoff, Judge of the United States District
             Court for the Southern District of New York, sitting by
             designation.
 1              Plaintiff-Appellant,
 2
 3              v.                               08-4303-cv
 4
 5   Town of Babylon, Steve Bellone, individually and in his
 6   capacity as Supervisor of the Town of Babylon, Wayne R.
 7   Horsely, Ellen T. McVeety, Carol A. Quirk, individually and
 8   in their capacities as members of the Board of the Town of
 9   Babylon, Dennis Cohen, individually and in his capacity as
10   Town Attorney for the Town of Babylon, Paul J. Margiotta,
11   individually and in his capacity as Assistant Town Attorney
12   for the Town of Babylon, Bureau of Administrative
13   Adjudication of the Town, Errol Williams, individually and
14   in his capacity as Administrative Law Judge of The Bureau of
15   Administrative Adjudication of the Town of Babylon, Eileen
16   Augustine, individually and in her capacity as Court
17   Administrator of the Bureau of Administrative Adjudication
18   of the Town of Babylon, John Doe #1 through #30 and Jane Doe
19   #1 through #30, the latter names being fictitious and
20   unknown to the plaintiffs, the persons or parties intended
21   to be attorneys for, and officials of, the Town of Babylon,
22   both in their individual and official capacities,
23
24              Defendants-Appellees. **
25
26   - - - - - - - - - - - - - - - - - - -X
27
28   FOR APPELLANT:            Uzo Akujuo, Pro Se, Babylon, NY.
29
30   FOR APPELLEES:            Andrew J. Mihalick, Kral, Clerkin,
31                             Redmond, Ryan, Perry & Girvan, LLP,
32                             Mineola, NY.
33
34       Appeal from a judgment of the United States District

35   Court for the Eastern District of New York (Bianco, J.).

36       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,



           **
              We direct the Clerk of the Court to amend the
       official caption as noted.

                                     -2-
1    AND DECREED that the judgment of the district court is

2    AFFIRMED.

3        Plaintiff Uzo Akujuo, pro se, appeals from an order of

4    the district court granting Defendants’ motion for summary

5    judgment and dismissing his claims under the First, Fourth,

6    Fifth, Ninth, and Fourteenth Amendments to the United States

7    Constitution, as well as under 42 U.S.C. §§ 1981 & 1985.       We

8    assume the parties’ familiarity with the underlying facts,

9    the procedural history of the case, and the issues on

10   appeal.

11       We review orders granting summary judgment de novo.

12   Woodman v. WWOR-TV, Inc., 411 F.3d 69, 75 (2d Cir. 2005).

13   Our review of the record confirms that the district court

14   properly granted Defendants’ motion for summary judgment,

15   and we affirm for substantially the reasons set out in the

16   court’s thorough and well-reasoned August 1, 2008 memorandum

17   decision and order.

18       We have considered all of Akujuo’s remaining arguments,

19   and they are without merit.    For the foregoing reasons, the

20   judgment of the district court is hereby AFFIRMED.

21

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25
26                                 By: __________________________

                                   -3-